DETAILED ACTION
Claims 1-10 are pending before the Office for review.
In the response filed December 13, 2021:
Claim 1 was amended.
No new matter is present.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1-6 and 8-10 are rejected under 35 U.S.C. 103 as being unpatentable over TSUCHIYA et al (U.S. Patent Application Publication 2018/0066161) in view of YONEDA et al (U.S. Patent Application Publication 2004/0065021) and OHISHIMA et al (U.S. Patent Application Publication 2002/0194789).
With regards to claim 1, Tsuchiya discloses a polishing composition comprising: abrasive grains (Paragraphs [0019]-[0030]), a basic inorganic compound 
Tsuchiya does not explicitly disclose wherein a zeta potential of the abrasive grains is negative and a particle size distribution of the abrasive grains obtained by a laser diffraction/scattering method, a ratio D90/D50 of a particle diameter D90 when an integrated particle mass reaches 90% of a total particle mass from a  fine particle side to a particle diameter D50 when the integrated particle mass reaches 50% of the total particle mass from the fine particle side is 1.8 or more.
Tsuchiya discloses wherein the composition comprises an inorganic particle including metal oxide particles (Paragraph [0019]) and wherein the pH of the composition is preferably 8.0 or more and 11.0 or less (Paragraph [0051]). Yoneda discloses a polishing composition wherein the sign for the zeta potential of an inorganic particle is determined by the pH of the aqueous medium, in many cases the zeta potential is positive in a low pH range and the zeta potential is negative in a high pH range (Paragraph [0029]). Therefore Tsuchiya as modified by Yoneda teaches a composition comprising an inorganic particle including metal oxides (Tsuchiya Paragraph [0019], Yoneda Paragraph [0024]); wherein the composition has a pH between about 8-11 (Tsuchiya Paragraph [0051]) and would therefore provide an 
It would have been prima facie obvious to one of ordinary skill in the art prior to the effective filing date of the invention to modify the composition of Tsuchiya to include the negative zeta potential teachings of Yoneda because one of ordinary skill in the art prior to the effective filing date of the invention would have had a reasonable expectation of predictably achieving the desired polishing composition using the zeta potential teaching as rendered obvious by Yoneda. MPEP 2143D
Ohsima discloses a polishing composition comprising an abrasive wherein the abrasive has a ratio of D90/D50 of 1.3 to 3.9 where D90 is defined as a particle size at 90% count from a smaller side on a number based in a cumulative particle size distribution and wherein D50 is defined as a particle size at 50% counted from the particle size distribution (Paragraphs [0022]-[0025]) and Tsuchiya discloses wherein the particle size distribution may be measured by methods including dynamic light scattering method. As such Tsuchiya as modified by Yoneda and Ohsima renders obvious a particle size distribution of the abrasive grains obtained by a laser diffraction/scattering method, a ratio D90/D50 of a particle diameter D90 when an integrated particle mass reaches 90% of a total particle mass from a  fine particle side to a particle diameter D50 when the integrated particle mass reaches 50% of the total particle mass from the fine particle side is 1.3 to 3.0 (Tsuchiya Paragraph [0022] discloses measuring by dynamic light scattering method Ohsima Paragraphs [0022]-[0025] discloses 1.3 to 3.0) which overlaps Applicant’s claimed amount of 1.8 or more. In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior 
It would have been prima facie obvious to one of ordinary skill in the art prior to the effective filing date of the invention to modify the composition of Tsuchiya to include the particle size distribution as rendered obvious my Oshima because Oshima teaches that such particle size distribution provides a polished surface with a small surface roughness and economical speed without generating surface defects and one of ordinary skill in the art prior to the effective filing date of the invention would have had a reasonable expectation of predictably achieving the desired polishing composition using the particle size distribution as rendered obvious by Oshima. MPEP 2143D
With regards to claim 2, the modified teachings of Tsuchiya renders obvious wherein the anionic water soluble polymer is at least one selected from the group consisting of a polyacrylic acid based polymer and a polymethyacrylic acid based polymer (Tsuchiya Paragraph [0032]).
With regards to claim 3, the modified teachings of Tsuchiya renders obvious wherein a molecular weight of the anionic water soluble polymer is 2,000,000 or less (Tsuchiya Paragraph [0035]) which overlaps Applicant’s claimed amount of 5,000 or more and 6,00,000 or less. In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976). MPEP 2144.05(I)
With regards to claim 4, the modified teachings of Tsuchiya discloses wherein the pH is from about 8-11 (Tsuchiya Paragraph [0051]) which overlaps Applicant’s claimed amount of 9.5 or higher. In the case where the claimed ranges "overlap or lie 
With regards to claims 5-6 and 8, the modified teachings of Tsuchiya renders obvious wherein the abrasive grains contain alumina (Tsuchiya Paragraph [0019] aluminum oxide Yoneda Paragraph [0024] aluminum oxide) wherein the alumina contains a γ phase as a crystal phase (Yoneda Paragraph [0024]). While the modified teachings of Tsuchiya does not explicitly disclose wherein a fracture strength of the alumina is 0.5 GPa or more, the modified teachings of Tsuchiya renders obvious Applicant’s abrasive grain which would inherently process the claimed fracture strength as such fracture strength is a property of the abrasive grain. "Products of identical chemical composition can not have mutually exclusive properties." In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990). A chemical composition and its properties are inseparable. Therefore, if the prior art teaches the identical chemical structure, the properties applicant discloses and/or claims are necessarily present. Id. MPEP 2112.01 (II)
With regards to claims 9-10, Tsuchiya discloses a method for producing a semiconductor substrate comprising: a polishing method comprising polishing an object to be polished (Paragraphs [0067]-[0071]) using a polishing composition comprising: abrasive grains (Paragraphs [0019]-[0030]), a basic inorganic compound (Paragraphs [0038]-[0041]); an anionic water soluble polymer (Paragraphs [0031]-[0037]; and a dispersing medium (Paragraph [0050]),  an aspect ratio of the abrasive grains is from 1-4 (Paragraph [0027]) which overlaps Applicant’s claimed amount of 1.1 or less, and the basic inorganic compound is an alkaline metal salt (Paragraph [0039]). In the case 
Tsuchiya does not explicitly disclose wherein a zeta potential of the abrasive grains is negative and in a particle size distribution of the abrasive grains obtained by a laser diffraction/scattering method, a ratio D90/D50 of a particle diameter D90 when an integrated particle mass reaches 90% of a total particle mass from a  fine particle side to a particle diameter D50 when the integrated particle mass reaches 50% of the total particle mass from the fine particle side is more than 1.8.
Tsuchiya discloses wherein the composition comprises an inorganic particle including metal oxide particles (Paragraph [0019]) and wherein the pH of the composition is preferably 8.0 or more and 11.0 or less (Paragraph [0051]). Yoneda discloses a polishing composition wherein the sign for the zeta potential of an inorganic particle is determined by the pH of the aqueous medium, in many cases the zeta potential is positive in a low pH range and the zeta potential is negative in a high pH range (Paragraph [0029]). Therefore Tsuchiya as modified by Yoneda teaches a composition comprising an inorganic particle including metal oxides (Tsuchiya Paragraph [0019], Yoneda Paragraph [0024]); wherein the composition has a pH between about 8-11 (Tsuchiya Paragraph [0051]) and would therefore provide an inorganic particle with a negative zeta potential (Yoneda Paragraph [0029]) rendering obvious wherein a zeta potential of the abrasive grains is negative.
It would have been prima facie obvious to one of ordinary skill in the art prior to the effective filing date of the invention to modify the composition of Tsuchiya to include 
Ohsima discloses a polishing composition comprising an abrasive wherein the abrasive has a ratio of D90/D50 of 1.3 to 3.9 where D90 is defined as a particle size at 90% count from a smaller side on a number based in a cumulative particle size distribution and wherein D50 is defined as a particle size at 50% counted from the particle size distribution (Paragraphs [0022]-[0025]) and Tsuchiya discloses wherein the particle size distribution may be measured by methods including dynamic light scattering method. As such Tsuchiya as modified by Yoneda and Ohsima renders obvious a particle size distribution of the abrasive grains obtained by a laser diffraction/scattering method, a ratio D90/D50 of a particle diameter D90 when an integrated particle mass reaches 90% of a total particle mass from a  fine particle side to a particle diameter D50 when the integrated particle mass reaches 50% of the total particle mass from the fine particle side is 1.3 to 3.0 (Tsuchiya Paragraph [0022] discloses measuring by dynamic light scattering method Ohsima Paragraphs [0022]-[0025] discloses 1.3 to 3.0) which overlaps Applicant’s claimed amount of 1.8 or more. In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976). MPEP 2144.05(I)
It would have been prima facie obvious to one of ordinary skill in the art prior to the effective filing date of the invention to modify the composition of Tsuchiya to include 

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over TSUCHIYA et al (U.S. Patent Application Publication 2018/0066161) in view of YONEDA et al (U.S. Patent Application Publication 2004/0065021) and OHISHIMA et al (U.S. Patent Application Publication 2002/0194789), as applied to claims 1-6 and 8-10, in further view of BAUER et al (U.S. Patent Application Publication 2008/0003131).
With regards to claim 7, the modified teachings of Tsuchiya renders obvious the limitations of claim 1 as previously discussed.
However the modified teachings of Tsuchiya are silent as to wherein a pregelatinization rate of the alumina is less than 50%.
Bauer discloses a method of forming transitional alumina abrasive wherein the transitional alumina abrasives comprises gamma alumina wherein the calcination to from the particle is carried out until the particle material is mainly (more than 50 wt%) (Paragraphs [0037]-[0041]) which renders obvious wherein a pregelatinization rate of the alumina is less than 50% (less than 50% of the alumina particle has not transitioned to the gamma phase
It would have been prima facie obvious to one of ordinary skill in the art prior to the effective filing date of the invention to further modify the modified teachings of Tsuchiya to include an alumina wherein a pregelatinization rate of the alumina is less than 50% as rendered obvious by Bauer because the reference of Bauer teaches that such transitional alumina have desirable hardness and surface characteristics (Paragraphs [0004]) and one of ordinary skill in the art prior to the effective filing date of the invention would have had a reasonable expectation of predictably achieving the desired polishing abrasive using the alumina as rendered obvious by the teachings of Bauer. MPEP 2143D

Response to Arguments
Applicant’s arguments, see pages 4-11 of Applicant’s response, filed December 13, 2021, with respect to the rejection(s) of claim(s) 1-10 under 103 have been fully considered and are persuasive. In particular, the cited prior art fails to render obvious Applicant’s newly added limitations of a particle size distribution of 1.8 or more. Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of OHISHIMA et al (U.S. Patent Application Publication 2002/0194789).

Applicant's remaining arguments filed December 13, 2021 have been fully considered but they are not persuasive.
Applicant argues on pages 8-9 of Applicant’s response field December 13, 2021 that Applicant’s currently presented claims provide surprising ang unexpected results 
It is the Examiner’s position that Applicant’s arguments with regards to unexpected results are not persuasive as Applicant’s claims are not commensurate in scope with the claim. Whether the unexpected results are the result of unexpectedly improved results or a property not taught by the prior art, the "objective evidence of nonobviousness must be commensurate in scope with the claims which the evidence is offered to support." In other words, the showing of unexpected results must be reviewed to see if the results occur over the entire claimed range. In re Clemens, 622 F.2d 1029, 1036, 206 USPQ 289, 296 (CCPA 1980). MPEP 716.02 Applicant’s specification provides for particular formulations including abrasive size, type and concentrations which are not found with Applicant’s currently presented claims. Therefore while, Applicant’s specification may demonstrate unexpected results, such results are not commensurate in scope with the claimed invention. Applicant’s arguments are therefore found unpersuasive. 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEPHANIE P. DUCLAIR whose telephone number is (571)270-5502. The examiner can normally be reached 9-6:30 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Parviz Hassanzadeh can be reached on 571-272-1435. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-





/STEPHANIE P DUCLAIR/Primary Examiner, Art Unit 1713